2019 WI 45

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2017AP002006-CR
COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Appellant-Petitioner,
                             v.
                        John Patrick Wright,
                                  Defendant-Respondent.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 383 Wis. 2d 602,918 N.W.2d 128
                                      (2018 – unpublished)

OPINION FILED:          April 30, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          January 16, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               Hannah C. Dugan

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:


       For the plaintiff-appellant-petitioner, there were briefs
filed by David H. Perlman, assistant attorney general, with whom
on the briefs is Brad D. Schimel, attorney general. There was an
oral argument by David H. Perlman.


       For the defendant-respondent, there was a brief filed by
Carly M. Cusack, assistant state public defender. There was an
oral argument by Carly M. Cusack.
                                                                   2019 WI 45
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2017AP2006-CR
(L.C. No.    2016CM2845)

STATE OF WISCONSIN                       :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Appellant-Petitioner,
                                                                FILED
      v.
                                                           APR 30, 2019
John Patrick Wright,
                                                              Sheila T. Reiff
              Defendant-Respondent.                        Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.             Reversed and
cause remanded.


      ¶1     SHIRLEY S. ABRAHAMSON, J.       This is a review of an
unpublished decision of the court of appeals affirming an order
of the Circuit Court for Milwaukee County, Hannah Dugan, Judge,
granting John Patrick Wright's motion to suppress evidence.1                 The




      1State v. Wright, No. 2017AP2006-CR, unpublished slip op.
(Wis. Ct. App. June 12, 2018).
                                                                      No.     2017AP2006-CR



appeal was decided by one judge, Joan F. Kessler, pursuant to
Wis. Stat. § 752.31(2)(f) (2015-16).2
     ¶2     John Patrick Wright, the defendant, was charged with
unlawfully    carrying      a    concealed          weapon     in   violation         of   Wis.
Stat.     § 941.23(2).          The       weapon    was   discovered        in    Wright's
vehicle's glove compartment during a traffic stop.                              Wright did
not hold a valid permit to carry a concealed weapon, commonly
referred to as a CCW permit.
     ¶3     Wright     filed         a    motion     to   suppress      the      evidence.
Wright admitted that the traffic stop was lawfully initiated
because it was supported by reasonable suspicion that Wright was
violating the traffic code.

     ¶4     Wright argued, however, that the police violated the
Fourth     Amendment     by      taking          three    actions      unsupported           by
reasonable suspicion of criminal activity:                      (1) the police asked
Wright whether he had a weapon in the vehicle; (2) the police
asked    Wright   whether       he       held   a   permit     to   carry   a    concealed
weapon; and (3) the police verified whether Wright in fact had a

valid CCW permit (a CCW permit check).
     ¶5     The   circuit       court,          relying   on    Rodriguez        v.    United
States, 135 S. Ct. 1609 (2015), held that the officer unlawfully
extended the traffic stop by asking Wright whether he had a
weapon in the vehicle and whether he held a permit to carry a



     2 All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.


                                                2
                                                                   No.    2017AP2006-CR



concealed weapon.          The court of appeals affirmed, adopting the
same reasoning as the circuit court.
     ¶6     The case presents three Fourth Amendment issues:                       (1)
in the absence of reasonable suspicion of criminal activity, may
an officer ask a lawfully stopped motorist about the presence of
weapons; (2) in the absence of reasonable suspicion of criminal
activity, may an officer ask a lawfully stopped motorist whether
the motorist holds a CCW permit; and (3) in the absence of
reasonable       suspicion        of   criminal     activity,     may    an    officer
conduct a CCW permit check.
     ¶7     We conclude that, in the instant case, none of the
officer's questions or actions violated the Fourth Amendment.

     ¶8     A     traffic     stop       constitutes    a    seizure     for    Fourth
Amendment       purposes.3         The    United    States    Supreme     Court    has
described a routine traffic stop as more akin to a Terry4 stop

than a formal arrest.             It has held that, like a Terry stop, "the
tolerable       duration     of    police       inquiries    in   the    traffic-stop
context is determined by the seizure's 'mission'——to address the
traffic violation that warranted the stop and attend to related
safety concerns."5

     3 Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015);
State v. Floyd, 2017 WI 78, ¶20, 377 Wis. 2d 394, 898
N.W.2d 560.
     4   Terry v. Ohio, 392 U.S. 1 (1968).
     5 Rodriguez, 135 S. Ct. at 1614 (citations omitted); see
also Arizona v. Johnson, 555 U.S. 323, 330 (2009); Illinois v.
Caballes, 543 U.S. 405, 407 (2005); Knowles v. Iowa, 525
U.S. 113, 117 (1998).


                                            3
                                                                      No.    2017AP2006-CR



       ¶9     The    "mission"    of      a     traffic        stop    includes:         (1)
addressing the traffic violation that warranted the stop; (2)
conducting      ordinary    inquiries     incident        to    the    stop;       and   (3)
taking       negligibly    burdensome         precautions       to    ensure        officer
safety.6      Authority for the seizure ends when these tasks are, or
reasonably should have been, completed.7
       ¶10    This   is    not   to    say,     however,       that     police      action
unrelated to the traffic stop's mission necessarily violates the
Fourth      Amendment.      To   the     contrary,       the     Supreme         Court   has
recognized       "that    the    Fourth       Amendment        tolerate[s]          certain
unrelated      investigations     that    [do]     not    lengthen          the    roadside
detention."8        In other words, "[t]he seizure remains lawful only

'so long as [unrelated] inquiries do not measurably extend the
duration of the stop.'"9
       ¶11    We conclude that Wright's Fourth Amendment rights were
not violated when the officer asked Wright about the presence of
weapons in the vehicle.          As this court stated in State v. Floyd,

2017 WI 78, ¶28 377 Wis. 2d 394, 898 N.W.2d 560, questioning a

       6   Rodriguez, 135 S. Ct. at 1614-15; Caballes, 543 U.S. at
408.
       7
       Rodriguez, 135 S. Ct. at 1614; see also United States v.
Sharpe, 470 U.S. 675, 686 (1985) (in determining the reasonable
duration of a stop, "it is appropriate to examine whether the
police diligently pursued [the] investigation").
       8
       Rodriguez, 135 S. Ct. at 1614; see also Johnson, 555 U.S.
at 327-28; Caballes, 543 U.S. at 406-08.
       9
       Rodriguez, 135 S. Ct. at 1615                     (brackets          in    original)
(quoting Johnson, 555 U.S. at 333).


                                          4
                                                                       No.   2017AP2006-CR



lawfully stopped motorist about the presence of weapons relates
to officer safety and is negligibly burdensome.                        The question is
part of the traffic stop's mission.10
     ¶12    Neither the officer's question nor the subsequent CCW
permit     check     "measurably       extend[ed]         the     duration       of     the
[traffic]       stop."11     Thus,    neither       the    officer's         questioning
whether Wright held a CCW permit, nor the officer's subsequent
CCW permit check, violated the Fourth Amendment.
     ¶13    Accordingly, we reverse the decision of the court of
appeals,    vacate     the   circuit        court's    order      granting      Wright's
motion to suppress, and remand the cause to the circuit court
for further proceedings.

                                            I
     ¶14    The following facts are taken from the transcript of
the evidentiary hearing on Wright's motion to suppress, as well
as the transcript of the circuit court's oral decision granting
Wright's motion.
     ¶15    On     June    15,   2016,      Milwaukee     Police        Officers      Jesus

Gloria and Kristopher Sardina stopped Wright's car because the
passenger-side headlight was out.
     ¶16    While     Officer      Gloria       approached       the     passenger-side
window     of    Wright's    vehicle,       Officer     Sardina         approached      the
driver's-side       window   and     made    contact      with    Wright.        Officer


     10   Floyd, 377 Wis. 2d 394, ¶28.
     11   Johnson, 555 U.S. at 333.


                                            5
                                                                    No.    2017AP2006-CR



Sardina asked Wright for his driver's license, asked whether he
was   a    CCW    permit     holder,    and       asked   whether    Wright         had   any
weapons     in     the     car.     Officer        Sardina   testified         on    cross-
examination that although he does not recall how many questions
he asked or the order in which he asked them, all of these
questions        usually    "come   pretty        fast"   after    he    makes      initial
contact with a motorist.
      ¶17    Wright        responded    to    the    officer      that    he    had       just
finished the CCW permit class and that he did have a firearm in
his vehicle.12        Officer Sardina asked Wright if the officers had
his permission to remove the firearm from the vehicle for the
duration     of     the    stop.       Wright      consented,     stating       that      the

firearm was in the glove compartment; Officer Gloria retrieved
the firearm.13
      ¶18    Officer Sardina took Wright's license and went back to
the squad car to "run [Wright's] information."14                           During this



      12
       At this point, Officer Sardina arguably had reasonable
suspicion that Wright was violating Wis. Stat. § 941.23(2). The
State, however, does not argue that reasonable suspicion
existed. We therefore do not resolve the issues in the instant
case on that basis.
      13   The firearm was loaded.
      14
       We infer that Officer Sardina was checking Wright's
driver's license and/or determining whether Wright had any
outstanding warrants.     See Rodriguez, 135 S. Ct. at 1615
(quoting Caballes, 543 U.S. at 408) (explaining that the
"ordinary inquiries" incident to the traffic stop include
"checking the driver's license [and] determining whether there
are outstanding warrants against the driver").


                                              6
                                                                             No.      2017AP2006-CR



time, Officer Sardina also ran a CCW permit check to see if
Wright      was     a    valid       CCW     permit         holder.          Officer       Sardina
discovered that Wright did not have a valid CCW permit.                                    Officer
Sardina     then        arrested      Wright          under    suspicion         of    unlawfully
carrying     a     concealed weapon.                  Wright    was later          charged      with
unlawfully        carrying       a   concealed         weapon     in    violation         of    Wis.
Stat. § 941.23(2).
      ¶19     Wright moved to suppress the gun evidence, and, after
an    evidentiary         hearing,         the    circuit       court       granted       Wright's
motion.      The circuit court concluded, relying on Rodriguez, that

asking    the      CCW    permit       question         and     the    question        about     the
presence     of     weapons      unlawfully            extended       the   traffic       stop    in

violation of the Fourth Amendment.
      ¶20     The State appealed, and the court of appeals affirmed.
The   court       of    appeals,       relying         on     Rodriguez,      concluded         that
asking    the      CCW    permit       question         and     the    question        about     the
presence      of       weapons       unlawfully         extended       the       traffic       stop.
Although     the        State    briefed         the    application         of     this    court's
decision in State v. Floyd, 2017 WI 78, ¶28, 377 Wis. 2d 394,
898 N.W.2d 560, a decision that was released after the circuit
court's decision but before the court of appeals' decision, the
court of appeals failed to address Floyd.
      ¶21     The State petitioned this court for review.
                                                  II




                                                  7
                                                                  No.    2017AP2006-CR



       ¶22     Whether evidence should be suppressed is a question of
constitutional        fact.15       When    presented      with   a     question     of
constitutional fact, this court engages in a two-step inquiry.
"First, we review the circuit court's findings of historical
fact        under   the   clearly     erroneous      standard.          Second,      we
independently         apply     constitutional        principles         to      these
historical facts."16
                                           III
       ¶23     The Fourth Amendment to the United States Constitution
prohibits unreasonable seizures.17               A traffic stop constitutes a
seizure       for   constitutional    purposes,      and   "[a]    seizure     for    a
traffic       violation   justifies    a    police   investigation        into     that

violation."18        The United States Supreme Court has characterized
a routine traffic stop as more akin to a Terry stop than to a


       15
       State v. Reed, 2018 WI 109, ¶51, 384 Wis. 2d 469, 920
Wis. 2d 56; State v. Johnson, 2007 WI 32, ¶13, 299 Wis. 2d 675,
729 N.W.2d 182; State v. Knapp, 2005 WI 127, ¶19, 285
Wis. 2d 86, 700 N.W.2d 899.
       16
       Reed, 384 Wis. 2d 469, ¶51 (footnotes omitted); Johnson,
299 Wis. 2d 675, ¶13; Knapp, 285 Wis. 2d 86, ¶19.
       17   U.S. Const. amend. IV.

     Wright also argues that his rights under Article 1, Section
11 of the Wisconsin Constitution were violated.          However,
Wright's only developed argument pertains to the Fourth
Amendment.   See State v. Grandberry, 2018 WI 29, ¶30 n.19, 380
Wis. 2d 541, 910 N.W.2d 214 (explaining that we typically do not
address undeveloped arguments).   Thus, we confine our analysis
to the Fourth Amendment of the United States Constitution.
       18   Rodriguez, 135 S. Ct. at 1614.


                                            8
                                                                          No.     2017AP2006-CR



formal    arrest.       It    has    held       that,     like     a    Terry     stop,   "the

tolerable    duration        of     police         inquiries      in     the    traffic-stop
context is determined by the seizure's 'mission'——to address the
traffic violation that warranted the stop and attend to related
safety concerns."19
     ¶24    The     "mission"        of    a       traffic       stop    includes:         (1)
addressing the traffic violation that warranted the stop; (2)
conducting ordinary inquiries incident to the stop;20 and (3)
taking     negligibly        burdensome         precautions         to    ensure      officer
safety.21    Authority for the seizure ends when these tasks are,
or reasonably should have been, completed.22
     ¶25    Because     traffic        stops        are   "especially           fraught   with

danger to police officers,"23 the Supreme Court has explained
that "an officer may need to take certain negligibly burdensome
precautions in order to complete his mission safely."24                               Indeed,

     19Rodriguez,        135      S.      Ct.       at    1614     (citations        omitted)
(emphasis added).
     20"Typically such inquiries involve checking the driver's
license, determining whether there are outstanding warrants
against the driver, and inspecting the automobile's registration
and proof of insurance." Rodriguez, 135 S. Ct. at 1615 (quoting
Caballes, 543 U.S. at 408).
     21Rodriguez, 135 S. Ct. at 1614-15; Caballes, 543 U.S. at
408; Delaware v. Prouse, 440 U.S. 648, 658-60 (1979); see also 4
Wayne R. LaFave, Search & Seizure § 9.3(c) (5th ed. 2012).
     22   Rodriguez, 135 S. Ct. at 1614.
     23Johnson, 555 U.S. at 330 (quoting Michigan v. Long, 463
U.S. 1032 (1983)).
     24   Rodriguez, 135 S. Ct. at 1616.


                                               9
                                                                     No.    2017AP2006-CR



the   Supreme       Court    has     stated      that     the    Fourth       Amendment
categorically authorizes the police to order the driver25 and all
passengers26 out of the vehicle for the duration of the traffic
stop in order to ensure the safety of the officer.
      ¶26    The    police   may    take     these      precautions        because    "the
government's officer safety interest stems from the mission of
the   stop    itself."27      As    this     court      has   explained,      questions
related      to    officer   safety    are       part    of   the     traffic    stop's
mission,      and    therefore,      those       questions      do    not     cause    an
extension of the stop.28
      ¶27    Moreover, the Supreme Court has "concluded that the
Fourth     Amendment    tolerate[s]        certain      unrelated      investigations

that [do] not lengthen the roadside detention."29                          That is, the
seizure     remains    lawful      despite      these    unrelated     inquiries       "so




      25   Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977).
      26 Md. v. Wilson, 519 U.S. 408, 411 (1997).
      27   Rodriguez, 135 S. Ct. at 1616.
      28
       Floyd, 377 Wis. 2d 394, ¶28 ("[B]ecause the questions
related to officer safety and were negligibly burdensome, they
were part of the traffic stop's mission, and so did not cause an
extension.").
      29
       Rodriguez, 135 S. Ct. at 1614; see also Johnson, 555 U.S.
at 327-28; Caballes, 543 U.S. at 407-08.


                                           10
                                                                No.    2017AP2006-CR



long as those inquiries do not measurably extend the duration of
the stop."30
      ¶28    With these principles in mind, we now examine whether
the questions posed by Officer Sardina fall under the "mission"
of   the    stop,   and   if   they   do       not,   whether   they   "measurably
extend[ed] the duration of the stop."31                 If they constitute part
of the mission of the stop, they will not be considered an
extension of that stop.         If, however, they are unrelated to the
mission of the stop, they will violate the Fourth Amendment if
they measurably extended the duration of the stop.
                                       IV
                                           A

      ¶29    We first address Officer Sardina's question regarding
the presence of weapons in Wright's vehicle.                    We conclude that
this question constitutes part of the stop's mission because the
question is a negligibly burdensome precaution taken to ensure
officer safety.
      ¶30    In Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977),

the Supreme Court created a rare bright-line, categorical rule
under the Fourth Amendment:           In the interest of officer safety,


      30
       Johnson, 555 U.S. at 333; see also Rodriguez, 135 S. Ct.
at 1615 ("An officer, in other words, may conduct certain
unrelated checks during an otherwise lawful traffic stop.");
Caballes, 543 U.S. at 407 (cautioning that a traffic stop "can
become unlawful if it is prolonged beyond the time reasonably
required to complete th[e] mission" of the stop).
      31   Johnson, 555 U.S. at 333.


                                       11
                                                                                   No.     2017AP2006-CR



a police officer may order a driver out of his or her vehicle
for    the        duration         of    the    traffic          stop.             This       rule      was
subsequently expanded in Maryland v. Wilson, 519 U.S. 408, 411

(1997), to include all passengers in the vehicle.
       ¶31    Asking a lawfully stopped motorist about the presence
of weapons is significantly less burdensome than ordering all
occupants out of the vehicle for the duration of the stop.                                             If a
police officer may, in the interest of officer safety, order all
occupants         out    of    the      vehicle      for    the    duration              of     the    stop
without violating the Fourth Amendment, the officer may take a
less burdensome precaution to ensure officer safety.
       ¶32    The        State      correctly        points       out     that           this    court's

recent       decision         in    State      v.    Floyd,       2017 WI 78,        ¶28,    377
Wis. 2d 394,            898 N.W.2d 560,           supports      the     conclusion              that    a
police officer may ask about the presence of weapons during a
traffic stop without violating the Fourth Amendment.
       ¶33    In Floyd, "Deputy Ruffalo asked Mr. Floyd if he had
any weapons or anything that could harm him.                                        When Mr. Floyd
said    he    didn't,         Deputy     Ruffalo         asked    if     he    could          perform     a
search for his safety."32                 The Floyd court explained that "[b]oth
questions specifically related to the officer's safety."33                                              The
Floyd court concluded that "because the questions related to
officer safety and were negligibly burdensome, they were part of



       32   Floyd, 377 Wis. 2d 394, ¶28.
       33   Id.


                                                    12
                                                            No.    2017AP2006-CR



the traffic stop's mission, and so did not cause an extension"
of the stop.34
     ¶34    Floyd controls.        Officer Sardina's question to Wright

regarding       whether   Wright   was    carrying   any   weapons    directly
related to officer safety and was negligibly burdensome.                     As
such, it was part of the traffic stop's mission.                   It did not
cause an extension of the stop.
                                         B
     ¶35    We now turn to Officer Sardina's question about the
CCW permit and the CCW permit check.
     ¶36    Neither the question regarding the CCW permit nor the
CCW permit check addresses the traffic violation that warranted

the stop.35       Further, the parties agree, as do we, that the CCW
permit question and the CCW permit check are not part of the
"ordinary inquiries incident to [the traffic] stop."36
     ¶37    Instead, the parties focus on whether the CCW permit
question    and    the    CCW   permit   check   further   the    interest   of



     34   Id.
     35 Rodriguez, 135 S. Ct. 1614 (traffic stop's "mission"
includes "address[ing] the traffic violation that warranted the
stop").
     36Caballes, 543 U.S. at 408; see also Rodriguez, 135 S. Ct.
at 1615 ("Typically such inquiries involve checking the driver's
license, determining whether there are outstanding warrants
against the driver, and inspecting the automobile's registration
and proof of insurance. These checks serve the same objectives
as enforcement of the traffic code:    ensuring that vehicles on
the road are operated safely and responsibly.").


                                         13
                                                                       No.        2017AP2006-CR



officer safety.37           On this issue, we agree with Wright.                        Knowing
whether or not an individual has a valid CCW permit does not
make the officer any safer than the officer otherwise would have
been in the absence of that knowledge.                            It is the potential
presence of a weapon that implicates the safety of the officer,
not whether that weapon is being lawfully carried under Wis.
Stat.      § 941.23.        In     the    absence     of    reasonable       suspicion       of
criminal activity, asking whether a motorist holds a CCW permit
and   conducting        a    CCW    permit     check        constitute       an     unrelated
investigation into whether the motorist is unlawfully carrying a
concealed weapon.
      ¶38     Our conclusion that the CCW permit question and CCW

permit check are unrelated to the mission of the stop does not,
however, mean that the question and the permit check violated
the   Fourth      Amendment.             "[T]he     Fourth       Amendment    tolerate[s]
certain      unrelated      investigations           that    [do]    not     lengthen       the
roadside      detention."38              Inquiries    unrelated       to     the     original
justification         for   the     stop    are    permissible       under        the    Fourth

Amendment "so long as those inquiries do not measurably extend
the duration of the stop."39
      ¶39     To illustrate this principle, it is helpful to compare
the   facts      of   Illinois       v.     Caballes       and    Rodriguez        v.    United

      37
       Rodriguez, 543 U.S. at 1614 (traffic stop's "mission"
includes "safety concerns" related to the stop).
      38   Id.
      39   Johnson, 555 U.S. at 333.


                                              14
                                                                No.    2017AP2006-CR



States.       Both of these cases involved a K-9 dog sniff unrelated

to    the    mission   of   the    traffic     stop,   but   the    cases   reached
different results as to the constitutionality of the dog sniff.
       ¶40    In Caballes, the Supreme Court concluded that the dog
sniff did not violate the Fourth Amendment.                    The Supreme Court
acknowledged that "[a] seizure that is justified solely by the
interest in issuing a warning ticket to the driver can become
unlawful if it is prolonged beyond the time reasonably required
to complete that mission."40            However, the dog sniff at issue in
Caballes did not prolong the stop beyond the time reasonably
required to complete the mission of the stop.                      Rather, the dog
sniff occurred while the traffic stop's mission was still being

completed.       That is, while one officer was in the process of
writing Caballes a warning ticket, a different officer arrived
at the scene and walked his K-9 around Caballes's car.                        There
was    no    extension      of    the   stop   beyond    the    time    reasonably
necessary to complete the mission of the stop.                        The Caballes
Court explained:

       In the state-court proceedings, however, the judges
       carefully reviewed the details of Officer Gillette's
       conversations with respondent and the precise timing
       of his radio transmissions to the dispatcher to
       determine whether he had improperly extended the
       duration of the stop to enable the dog sniff to occur.
       We have not recounted those details because we accept
       the state court's conclusion that the duration of the
       stop in this case was entirely justified by the



       40   Caballes, 543 U.S. at 407.


                                         15
                                                                      No.     2017AP2006-CR


       traffic offense and the ordinary inquiries incident to
       such a stop.41
       ¶41    In        Rodriguez,     however,      the   Supreme    Court     concluded

that    the       dog    sniff   did    violate      the   Fourth     Amendment.        The
Rodriguez Court reached this conclusion because, unlike the dog
sniff at issue in Caballes, the dog sniff in Rodriguez prolonged
the stop beyond the time reasonably required to complete the
mission of the stop.
       ¶42    The officer in Rodriguez admitted that by 12:27 a.m.
or 12:28 a.m., he finished explaining the warning that he had
issued       to    Rodriguez     and     returned      both    Rodriguez's        and   the
passenger's documents.42                At this point, the "mission" of the
traffic stop was complete.                    However, the officer continued to
conduct an investigation into unrelated criminal activity.                              The
officer asked Rodriguez for permission to walk his K-9 around
Rodriguez's         vehicle.43         When    Rodriguez      said    no,   the    officer
instructed Rodriguez to turn off the ignition and wait for a
second officer to arrive.44                   At around 12:33 a.m., the second
officer arrived, the two officers led the K-9 around Rodriguez's
vehicle,      the       dog   alerted    to    the   presence    of    drugs,     and   the




       41   Id. at 408.
       42   Rodriguez, 135 S. Ct. at 1613.
       43   Id.
       44   Id.


                                               16
                                                               No.    2017AP2006-CR



officer discovered a large bag of methamphetamine in Rodriguez's
car.45
     ¶43    The   key    fact   driving     the    different    conclusions     in
Caballes and Rodriguez is that in Caballes, the dog sniff added

no time at all to the traffic stop because it was conducted
simultaneously with mission-related activities.                  In Rodriguez,
all mission-related activities had been completed, and thus, the
dog sniff unlawfully extended the duration of the stop.
     ¶44    Accordingly, although we have concluded that the CCW
permit question and the CCW permit check were unrelated to the
mission of the traffic stop, they are nonetheless permissible
under the Fourth Amendment "so long as those inquiries do not

measurably extend the duration of the stop."46
     ¶45    In the instant case, there is no evidence that the CCW
permit question or the CCW permit check measurably extended the
duration of the traffic stop.          Although the circuit court record
is not richly detailed, the record is sufficient to conclude
that the CCW permit question and the CCW permit check in the
instant    case   were     conducted   while      mission-related      activities
were occurring.
     ¶46    Although Officer Sardina admitted that he could not
recall the order in which he asked his questions when he first
approached      Wright's    vehicle,   he    testified    that       all   of   the


     45   Id.
     46   Johnson, 555 U.S. at 333.


                                       17
                                                                      No.   2017AP2006-CR



questions "come pretty fast" after he makes initial contact with
a motorist.             That is, within a few moments of approaching the
vehicle, Officer Sardina asked for Wright's driver's license,
asked whether Wright was carrying any weapons, and asked whether
Wright had a CCW permit.
       ¶47       We    conclude      that   Officer       Sardina's    question    about
whether Wright held a CCW permit did not "measurably extend the
duration of the stop."47              Obviously, Officer Sardina's CCW permit
question took some amount of time to ask.                      However, we view the
time it took Officer Sardina to ask the CCW question as de
minimis and virtually incapable of measurement.                         Thus, the CCW
question did not violate the Fourth Amendment in the instant

case.
       ¶48       As for the CCW permit check, Officer Sardina testified
that he took Wright's license and returned to his squad car in
order       to    "run        [Wright's]    information."             Officer   Sardina
testified             that,     in    addition       to     "run[ning]       [Wright's]
information[,]" he also ran a CCW permit check.

       ¶49       We conclude that the CCW permit check in the instant
case    did       not    violate      the   Fourth    Amendment       because     it   was
conducted concurrently with mission-related activities, namely,
running Wright's information.                 Like the dog sniff in Caballes,
it cannot be said that the CCW permit check measurably extended
the duration of the stop in violation of the Fourth Amendment.


       47   Id.


                                             18
                                                             No.   2017AP2006-CR



     ¶50    Because neither the CCW permit question nor the CCW
permit check measurably extended the duration of the traffic
stop in the instant case, Wright's Fourth Amendment rights were
not violated.
     ¶51    Accordingly, we reverse the decision of the court of
appeals,    vacate   the   circuit   court's    order   granting      Wright's
motion to suppress, and remand the cause to the circuit court
for further proceedings.
     By    the   Court.—The   decision    of   the   court    of   appeals   is
reversed and the cause is remanded to the circuit court.




                                     19
    No.   2017AP2006-CR




1